MEMORANDUM **
Richard D. Hartman, a Washington state prisoner, appeals pro se the denial of his 28 U.S.C. § 2254 petition, challenging his 80-month sentence imposed after a guilty plea conviction. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), and affirm.
Hartman contends that the sentencing court violated due process by (1) increasing his sentence using prior convictions that should have “washed out;” (2) incorrectly computing his offender score; and (3) failing to run his sentences concurrently. We reject these contentions, see Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (emphasizing that federal habeas courts should not re-analyze state court rulings on state law questions), because Hartman fails to demonstrate that the state court’s action was fundamentally unfair or arbitrary. See Cooks v. Spalding, 660 F.2d 738, 739 (9th Cir.1981) (per curiam); see also Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.1996) (recognizing that petitioners cannot change a state law issue into a federal one by calling it a due process violation).
Hartman also argues that his sentence violated the Double Jeopardy Clause. We disagree. Because Hartman’s sentence was authorized by Washington’s sentencing statutes, see Langford, 110 F.3d at 1389 (accepting state court’s interpretation of its own laws), there was no double jeopardy violation. Cf Ohio v. Johnson, 467 U.S. 493, 499, 104 S.Ct. 2536, 81 L.Ed.2d 425 (1984) (stating that punishments are not multiple in violation of the Double Jeopardy Clause when legislative intent is clear).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.